DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 4, 7, 9, and 14-15 are objected to because of the following informalities:  These claims appear to be independent but refer to other claims, the claims should be rewritten into proper independent form or proper dependent claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldthwaite et al, US Pub. 2004/0019564.
Regarding claim 1-2, 6, 12, Goldthwaite et al disclose a system and method for payment authenticating comprising: a readable storage medium storing a transaction support program for a portable device 110, wherein the transaction support program for the portable device, when executed, causes a processor to perform operations including: reading, with a reading portion incorporated in the portable device, 1C storage information stored in an external 1C chip (from the card, par. 0051); acquiring information for transaction with an acquisition portion (from authentication server 107); and transmitting, with a communication portion, the information for transaction to an external transaction support system so as to perform a transaction (such as the payment server 106), wherein in the acquiring of the information for transaction, at least part of the information for transaction is acquired based on the 1C storage information read with the reading portion (the card information store IC storage). (See Fig. 2; par. 0037-009; 0051-0052).
Regarding claim 3, wherein the operation of transmitting the information for transaction comprises receiving a payment request for a price of a commodity purchased with an external shopping terminal through the communication portion, and transmitting the information for transaction to the external transaction support system so as to perform a payment of the price (the system is used for purchasing at a merchant and transmitting the transaction information to an external server 106 for payment).
Regarding claim 4, the system comprising includes a communication portion which receives an identifier of a purchaser who purchases a commodity by utilization of a shop system; a storage portion, which stores the identifier of the purchaser received by the communication portion; and a processing portion which acquires contact information of a payer that is associated with the identifier of the purchaser, wherein the processing portion transmits, through the communication portion, a payment request for a price purchased to a payment device, which corresponds to the contact information (the purchaser is verified at the authentication server 107 and payment request is transmitted to the payment server 106; par. 0037; Fig. 2).
Regarding claims 5, 7, wherein the communication portion receives an identifier of the payer from the payment device that receives the payment request, the storage portion stores the that is received and the processing portion acquires, from an internal or external storage device, an identifier of a true payer, which is previously associated with the identifier of the purchaser, and allows a payment procedure from the payment device in response to determining that the identifier of the payer received from the payment device agrees with the identifier of the true payer (the costumer must be identified and authenticated in order to allow payment to proceed, par. 0037).
Regarding claim 8, wherein the communication portion receives personal information included in the information for transaction, and a processing portion acquires a bonus condition from an internal or external storage device, and acquires, when the received personal information satisfies the bonus condition, a bonus associated with the bonus condition from the internal or external storage device so as to apply the bonus to the procedure from the portable device (the payment maybe a reward card or loyalty, par. 0011).
Regarding claim 10, wherein receiving, with the communication portion, a result of the payment from the transaction support system; and passing, with the acquisition portion, the result of the payment to a process of shopping causing the payment of the price so as to display the result of the payment (an SMS is sent for confirmation to the customer mobile phone, par. 0037).
Regarding claim 11, wherein the process of shopping causing the payment of the price comprises a process performed outside the portable device (the actual payment process is performed at the payment server, Fig. 2).
Regarding claim 13, wherein the purchaser is different from the payer (customer and merchant).
the system authenticate the user through the user personal information, such as PIN, par. 0037).
Regarding claim 16, wherein as the 1C storage information, personal information is read, and the personal information is included in the information for transaction (purchase order may include price, currency, delivery method, shipping, etc., par. 0011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldthwaite et al. The teachings of Goldthwaite et al have been discussed above.
Regarding claim 9, although Goldthwaite et al disclose authenticating the portable device (i.e. card or mobile phone), but fail to disclose verifying the chip associated with the mobile device. However, each chip usually includes a unique permanent identification (UID) number burned-in during manufacturing process by chip suppliers. It would have been obvious for an ordinary artisan at the time the invention was made to modify the teachings of Goldthwaite et al to include authenticating the chip in order to provide access and/or to conduct transaction. Such modification would prevent counterfeit devices from accessing the system, which would make the system more secured.
Regarding claim 17, Goldthwaite et al fail to disclose a cash register wherein the transaction information in communicating directly to the cash register. However, Notice is taking that it is common practice for customers to communicate/transmit transaction information, such payment information, to a cash register directly in a physical store in order to execute a purchase transaction. It would have been obvious for an ordinary artisan at the time invention was made to employ the teachings of Goldthwaite et al in physical stores in order to allow customers to pay for their purchases wirelessly and/or using their cell phone. Such modification would be more convenience by eliminating the need to swipe or insert a card into a contact reader. Therefore, it would have been an obvious extension as taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith, US Pub. 20130304651, discloses systems and method for providing multiple virtual secure elements in a single physical secure element of a mobile device. Dolcino et al, US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR

Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876